Citation Nr: 0933269	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder, other than post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active service from November 1970 to 
September 1972. 

This matter is before the Board of Veterans Appeals' (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By that rating action, the RO, in part, 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for an acquired psychiatric disability, to include 
PTSD.  The Veteran timely appealed the RO's adverse April 
2005 rating action to the Board. 

In August 2005, the Veteran and his ex-wife testified at a 
hearing before a Decision Review Officer (DRO) at the RO; a 
copy of the transcript has been associated with the claims 
files. 

In January 2009, the Board, in part, remanded the new and 
material evidence claim on appeal to the RO for additional 
procedural and substantive development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO denied 
service connection for mixed type psychoneurosis with anxiety 
reaction, somatic reference, and situational reaction with 
immature personality.  The Veteran was notified of his 
procedural rights by a letter the following month; however, 
he did not appeal the decision and it became final.  

2.  In an April 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a nervous 
condition.  The Veteran was notified of his procedural rights 
by a letter that same month; however, he did not initiate an 
appeal with the decision and it became final.  

3.  Evidence received since the RO's final April 1996 rating 
action includes material evidence that was not of record in 
April 1996 and which relates to an unestablished fact (i.e., 
current diagnosis of a variously diagnosed acquired 
psychiatric disorder) necessary to substantiate the claim. 

4.  Situational reaction with immature personality and 
organic personality disorder are not disabilities within the 
meaning of legislation providing for compensation benefits. 

5.  The preponderance of the competent, probative evidence of 
record reflects that the Veteran did not have acquired an 
psychiatric disorder in service; that a psychosis did not 
arise within the one-year presumptive period; and that any 
variously diagnosed acquired psychiatric disorder is not 
otherwise related to military service. 

6.  The preponderance of the competent, probative evidence of 
record reflects that the Veteran's substance (opiate) and 
alcohol abuse is not of service origin and is not related to 
a service-connected disease or disability. 


CONCLUSIONS OF LAW

1.  The April 1996 rating action, wherein the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for a 
nervous condition, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence received since the April 1996 rating decision, 
wherein the RO determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for a nervous condition, is new and 
material; and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 

3.  An acquired psychiatric disorder was not incurred in 
service and a psychosis may not be presumed to have incurred 
in service.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1(n), 4.9. 3.301(c), 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the Veteran with notice as 
required by Kent in a February 2009 post-adjudication letter.  
The February 2009 letter informed the Veteran that he needed 
to show new and material evidence to reopen his previously 
denied claim for service connection for an acquired 
psychiatric disorder.  In addition, the RO provided notice of 
the law and governing regulations for new and material 
evidence claims, notice of the reasons for the determination 
made regarding the claim, and also informed the Veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.

The Veteran has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous April 1996 denial.  Any 
error in the content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board notes that the February 2009 Kent notice was 
provided after the RO's April 2005 adjudication of the claim.  
While complete VCAA notice was provided after the RO's 
initial adjudication of the new and material claim in April 
2005, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim in a June 
2009 Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any 
timing deficiency has been remedied.  Id.

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.

In addition, the Untied States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided notice of the Dingess 
elements in the above-referenced February 2009 letter. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his new and material claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records, 
voluminous post-service VA and private medical and 
examination reports, a May 2000 Social Security 
Administration (SSA) disability decision and medical records 
upon which that decision was based, along with statements of 
the Veteran and his representative, have been obtained and 
associated with the claims file.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.

The Veteran has not been provided a VA examination to 
determine whether his variously diagnosed acquired 
psychiatric disorder is related to his period of military 
service.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
persuasive evidence indicating that the Veteran's variously 
diagnosed acquired psychiatric disorder may be related to his 
military service. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of the new and material 
claim on appeal.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II.  Analysis 

(i) Reopening Analysis 

The Veteran argues that new and material evidence has been 
received to reopen his previously denied claim for service 
connection for an acquired psychiatric disorder, and that 
service connection for this disability is warranted.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

The claim for service connection for an acquired psychiatric 
disorder (then characterized as a nervous condition) was 
previously considered and last finally denied by the RO in an 
April 1996 rating decision.  The Veteran did not perfect a 
timely appeal and, as such, the April 1996 decision 
represents a final decision.  38 U.S.C.A. § 7105(a).

In the appealed April 2005 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the Veteran's previously denied claims for service 
connection for an acquired psychiatric disorder.

The submission of new and material evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

The Board finds, and as will be discussed in more detail in 
the analysis below, that as new and material evidence has 
been received, namely, a current diagnosis of a variously 
diagnosed acquired psychiatric disorder, the previously 
denied claim for service connection for this disability is 
reopened in the analysis below.  

In April 1996, the RO determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder (then characterized as a 
nervous condition).  The RO essentially determined, as it had 
in a final September 1983 rating action, that the only 
psychiatric disorders shown during service in January 1972 
(i.e., situational reaction, manifested by acting out and 
manipulative behavior, anxiety, stress and racial problems 
and immature personality disorder) were developmental and 
constitutional abnormalities and, as such, service connection 
could not be granted under the law.  38 C.F.R. § 3.303(c).  
Mixed type psycho-neurosis and anxiety reaction with somatic 
reference, first shown in September 1975, was not present 
during or otherwise due to service.  Further, in reaching 
their determination, the RO specifically determined that 
there was no current medical evidence of a nervous disorder.  
(See April 1996 rating action, page (pg.) 2).  

Evidence added to the record since the RO's final April 1996 
rating action includes, but is not limited to, voluminous VA 
and private treatment records, reflecting that the Veteran 
has been diagnosed with an acquired psychiatric disorder, 
variously diagnosed as major depression, anxiety, and 
schizoaffective, dysthymic, panic, and bipolar disorders--a 
fact that was not previously of record in 1996.  Thus, as 
these newly received VA and private medical records show that 
the Veteran currently has been diagnosed with an acquired 
psychiatric disorder, other than a personality disorder, they 
relate to an unestablished fact that was not previously 
established at the time of the RO's final April 1996 rating 
action.  Thus, this evidence is new and material.  The claim 
for service connection for an acquired psychiatric disorder 
is, therefore, reopened. 

Before proceeding with a de novo review of the Veteran's 
claim for service connection for an acquired psychiatric 
disorder without returning it to the RO for initial 
consideration, the Board must first determine whether or not 
this would potentially harm the Veteran's claim.  

The Board's review of the relevant documents in this case, to 
include the statement and supplemental statement of the 
cases, shows that while the RO determined that the new and 
material evidence had not been received to reopen the 
previously denied claim for service connection for an 
acquired psychiatric disorder in the appealed April 2005 
rating action, consideration was given to all the evidence in 
the claims file to include that evidence considered by the RO 
in the final April 1996 rating action.  This included the 
Veteran's service treatment records, September 1975 and May 
1983 private treatment records and VA outpatient reports, 
dating from January 1995 to March 1996.  In essence, the RO 
considered the claim for service connection for an acquired 
psychiatric disorder, variously diagnosed, on a de novo 
basis.  Therefore, as the RO has already in effect considered 
the claim on a de novo basis, no harm can result to the 
Veteran if the Board does the same in the analysis below 
without first returning the case to the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

(ii) De Novo Analysis

The Veteran contends that his current diagnosed acquired 
psychiatric disorder had its onset during military service in 
Germany.  (See VA outpatient treatment report, dated in 
October 1998 and May and September 2008 (wherein the Veteran 
reported that he felt that all of his "issues" were related 
to military service), respectively).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain enumerated disorders, such as a psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Congenital or developmental abnormalities, such as 
personality disorders, are not considered diseases or 
injuries within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  Service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims filed after October 
31, 1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  VAOPGPREC 
2-97.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001) held 
that a Veteran could receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a Veteran's service-connected disability.  In 
other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined primary as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

After a careful review of the voluminous evidence of record, 
the Board finds that service connection for an acquired 
psychiatric disorder, variously diagnosed, is not warranted.  
In reaching the foregoing determination, the Board initially 
notes that the Veteran did not manifest an acquired 
psychiatric disorder during military service.  As briefly 
noted in the analysis above, in January 1972, the Veteran was 
diagnosed with situational reaction, manifested by acting out 
and manipulative behavior, anxiety, stress and racial 
problems and immature personality disorder; neither diagnosis 
was found to have been incurred in the line of duty.  In 
February 1972, an impression of malingering was entered after 
the Veteran was seen for an un-related physical disability.  
An August 1972 service discharge examination report reflects 
that the Veteran was evaluated as being psychiatrically 
"normal."  An acquired psychiatric disorder was not found.  
In the Notes section of the report, the Veteran indicated 
that he was in "bad health."  He did not indicate, however, 
if his deteriorating health was a result of any psychiatric-
related illness.  Thus, the Veteran's acute situational 
reaction, manifested by anxiety, stress, racial problems and 
manipulative and acting out behavior did not result in an 
acquired psychiatric disorder during service, and his 
diagnosed personality disorder is not a disability within the 
meaning of legislation providing for compensation benefits.  
38 C.F.R. § 3.303(c).  

Second, the Board observes that the voluminous private and VA 
post-service medical evidence of record contains diagnoses of 
organic personality disorder and personality disorder with 
paranoid traits.  (See December 1999 and July 2008 VA 
outpatient reports, respectively).  However, and as noted 
above, personality disorders are not disabilities within the 
purview of legislation providing for compensation benefits.  
Id.

Third, as there was no medical evidence of a psychosis to a 
compensable degree within a year of the Veteran's discharge 
from service in September 1972, service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).  Here, the first post-
service medical evidence of any psychiatric pathology is a 
private physician's September 1975 treatment record, 
containing a diagnosis of "sychoneurosis," mixed type and 
anxiety reaction with somatic reference.  It is noted that no 
supporting documentation, symptomatology or findings 
accompanied such diagnosis, nor was such linked to the 
Veteran's military service.  The physician reported first 
treating the Veteran in 1974. 

Fourth, the post-service voluminous VA and private medical 
evidence is wholly devoid of any competent and probative 
opinion that supports the Veteran's contention that his 
acquired psychiatric disorder, variously diagnosed as major 
depression, anxiety, and schizo-affective, panic, dysthymic 
and bipolar disorders, is related to, or had its onset 
during, his period of military service.  On the contrary, and 
as will be described in more detail below, these reports show 
that private and VA physicians, as well as the Veteran 
himself, have either been unable to pinpoint the etiology of 
these variously diagnosed acquired psychiatric disorders or, 
the origin(s), if known, have been attributed to a variety of 
non-service-related factors.   

For example, in a January 1997 report, R. G. B., M. D. 
opined, after a thorough and exhaustive review of the 
Veteran's psychiatric and medical history, and mental status 
evaluation, that the Veteran had a longstanding psychiatric 
history of an uncertain etiology (italics added for 
emphasis).  Dr. R. G. B. stated that at one time, the Veteran 
had either a bipolar disorder or a major depressive disorder 
with psychotic symptoms, but, at that time, he only met the 
criteria for major depressive disorder.  Dr. R. G. B. also 
considered a diagnosis of intermittent explosive disorder, in 
light of the Veteran's history of explosiveness and temper 
outbursts.  It that regard, Dr. R. G. B. stated that as the 
Veteran had reported being extremely anxious and impulsive 
since childhood, along with having a short attention span 
(e.g., an inability to maintain interest in one project for 
any period of time), he might have a attention deficit 
hyperactivity disorder.  Dr. R. G. B. did not, however, 
attribute any of these acquired psychiatric disorders to the 
Veteran's period of military service.  Finally, Dr. R. G. B. 
also considered the possibility that the Veteran might have a 
long term personality disorder that caused anxiety, feelings 
of insecurity, and poor impulse control.  (See January 1997 
report, prepared by R. G. B., M. D.) 

In addition, April and June 1996 and November 1999 
hospitalization reports, each prepared and submitted by Rusk 
Hospital, pertinently reflect that the precipitating event 
for each hospitalization was either a family conflict, as 
reported by the Veteran, or a discontinuance or overdose of 
his psychiatric medications, respectively.  (See April and 
June 1996 and November 1999 hospitalization reports, prepared 
and submitted by Rusk Hospital).  None of these reports, 
however, contain any reference to a service-related incident 
as a precipitating factor for the Veteran's psychiatric 
disorder. 

Furthermore, a VA psychologist and psychiatrist have 
attributed the Veteran's variously diagnosed acquired 
psychiatric disorder to a non-service-connected 
cerebrovascular accident.  (See VA psychologist's and 
psychiatrist's assessments of cognitive disorder and 
depression due to general medical condition and major 
depression secondary to cerebrovascular accident, each dated 
in July 1998, respectively).  The VA psychologist 
specifically indicated that the Veteran's insight and 
judgment seemed to be faulty as he had filed for, and had 
been denied, social security and VA compensation on four 
separate occasions.  The VA psychologist noted that the 
Veteran was "motivated for treatment."  (See July 2008 VA 
psychologist's opinion).  

In alignment with the foregoing VA psychologist's and 
psychiatrist's July 1998 diagnoses, is a July 1998 VA social 
worker's psycho-social assessment.  A review of that report 
reflects that the VA social worker had observed that as the 
Veteran's health deteriorated, his ongoing family problems 
had increased.  The VA social worker further reported that 
the Veteran was physically impaired and if his judgment was 
as poor as stated by his then spouse, he was a problem to 
himself.  The VA social worker, along with the Veteran's then 
spouse, found the Veteran to be manipulative.  (See July 1998 
VA psycho-social assessment).  
In agreement with the opinions proffered by the VA 
psychologist and psychiatrist in July 1998 is the November 
1999 opinion, prepared and submitted by J. A. B., M. D.  
After an extensive review of the Veteran's entire medical 
history and mental status evaluation, Dr. J. A. B. entered 
Axis I and II diagnoses of dysthymic disorder and antisocial 
traits, respectively.  Dr. J. A. B. opined that the Veteran 
did not suffer from a primary mood, psychotic or anxiety 
disorder.  It did appear, according to Dr. J. A. B., that the 
Veteran suffered from the neuropsychiatric sequelae of a 
cerebrovascular accident.  In support of his opinion, Dr. J. 
A. B. stated that [the Veteran's] difficulties with 
attention, concentration, and short-term memory were all 
consistent with the neuropsychiatric difficulties one might 
expect in an individual who had a cerebrovascular accident.  
Overall, Dr. J. A. B. found the Veteran's ability to reason 
and make occupational, personal and social adjustments was 
likely to be significantly impaired as a consequence of the 
neuropsychiatric sequelae of his cerebrovascular accident.  
(See November 1999 report, prepared and submitted by J. A. 
B., M. D.)

Furthermore, recent VA treatment records, show that although 
the Veteran was diagnosed with a depressive disorder (May 
2008), the examining VA social worker did not relate that 
diagnosis to the Veteran's military service.  On the 
contrary, the VA social worker, along with a colleague in 
September 2008, found the Veteran to be obsessed with his 
service connection claim, and feeling that the VARO was "out 
do him wrong" and that all of his issues were related to his 
period of military service.  The September 2008 VA social 
worker found the Veteran's account of his military 
experiences to have been "questionable."  (See May and 
September 2008 VA outpatient treatment reports).  

Fifth, the voluminous private and post-service VA and private 
treatment records, along with reports, submitted by the SSA, 
contain diagnosis of alcohol and nicotine and opiate 
dependence.  (See April 1996 VA hospitalization report, 
prepared and submitted by Rusk Hospital, and a July 2008 VA 
outpatient report, respectively).  As to the Veteran's drug 
abuse, the laws and regulations provided above regarding this 
abuse clearly establish that such abuse is not a disability 
for which service connection can be established or 
compensation is paid.  In addition, the evidence does not 
show, nor does the Veteran contend, that such abuse is 
related to a service-connected disability(ies).  Therefore, 
service connection for alcohol and nicotine and opiate 
dependence can not, on this basis, be granted, and has no 
legal merit.  Sabnois v. Brown, 6 Vet. App. 426, 430 (1994).   

Finally, the Board observes that SSA records show that the 
Veteran has been in receipt of SSA disability benefits since 
April 12, 1996 for a primary diagnosis of bipolar disorder.  
While the SSA has found the Veteran to be disabled within the 
meaning of its applicable law, these findings are relevant, 
but not necessarily binding on VA.  Holland v. Brown, 6 Vet. 
App. 443 (1994).

Overall, the post-service voluminous VA and private medical 
evidence is wholly devoid of any competent and probative 
opinion that supports the Veteran's contention that his 
acquired psychiatric disorder, variously diagnosed, is 
related to, or had its onset during, his period of military 
service.  The Court has held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Here, the Veteran is capable of reporting 
that he had psychiatric problems during service.  He is not, 
however, competent (i.e., qualified professional) to 
attribute his acquired psychiatric disorder, variously 
diagnosed, to his period of military service.  

In conclusion, there is no competent medical evidence 
attributing the Veteran's acquired psychiatric disorder, 
variously diagnosed, to his period of military service.  
Therefore, the Board concludes that the Veteran's claim for 
service connection for an acquired psychiatric disorder is 
denied.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent only the benefit sought 
on appeal is allowed.

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


